       CASE 0:21-cv-00053-WMW-ECW Doc. 32 Filed 01/25/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA




   Minnesota Auto Dealers Association,

                       Plaintiff,             Case No. 21-cv-53-WMW-ECW

          v.

   State of Minnesota, by and through the
   Minnesota Pollution Control Agency and
   the Minnesota Pollution Control Agency
   Commissioner Laura Bishop,

                       Defendants.


                       MEET-AND-CONFER STATEMENT

      I, Peter Surdo, representing Defendants State of Minnesota, by and through the

Minnesota Pollution Control Agency and the Minnesota Pollution Control Agency

Commissioner Laura Bishop, hereby certify that I met and conferred with counsel for

Plaintiff Minnesota Auto Dealers Association via telephone conference on January 8,

2021, regarding possible resolution of Plaintiff’s Motion to Dismiss. During the meet-

and-confer, the parties could not agree on the resolution of any part of Defendants’

Motion to Dismiss.
      CASE 0:21-cv-00053-WMW-ECW Doc. 32 Filed 01/25/21 Page 2 of 2




Dated: January 25, 2021            Respectfully submitted,

                                   KEITH ELLISON
                                   Attorney General
                                   State of Minnesota


                                   /s/ Peter N. Surdo
                                   PETER N. SURDO
                                   Special Assistant Attorney General
                                   Atty. Reg. No. 0339015

                                   445 Minnesota Street, Suite 1400
                                   St. Paul, Minnesota 55101-2131
                                   (651) 757-1061
                                   peter.surdo@ag.state.mn.us

                                   ATTORNEY FOR STATE OF MINNESOTA




2
